Citation Nr: 1611344	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease from December 9, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  By a September 2006 rating action, the RO, in part, granted service connection for lumbar spine degenerative joint disease and assigned an initial 10 percent disabling rating, effective July 1, 2005.  The Veteran appealed this rating action to the Board.

In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for July 2010 but the Veteran did not report.  Thus, his hearing request has been considered withdrawn.  See 38 C.F.R. § 20.702(d).  In November 2011, the Board remanded this claim for further development.  

In a July 2014 decision, the Board, in pertinent part, denied an initial rating in excess of 10 percent for the lumbar spine disability for the period from July 1, 2005 to December 8, 2011 and denied a rating in excess of 20 percent for this disability from December 8, 2011.  The Board also remanded the issue of entitlement to a TDIU.  The Veteran appealed the denial of the rating in excess of  20 percent for the lumbar spine disability from December 8, 2011.  In an August 2015 memorandum decision, the Court of Appeals for Veterans' Claims (Court) set aside the July 2014 Board decision pertaining to this issue and remanded it back to the Board. 

This is the first time this case has been before the undersigned.  In this regard, the Board apologies to the Veteran for the delays in the full adjudication of this case.   


FINDINGS OF FACT

1.  From December 8, 2011, the Veteran's overall level of functional loss due to his lumbar spine disability has been compatible in degree to forward flexion of the lumbar spine to 30 degrees or less; ankylosis, functional loss compatible with ankylosis and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been shown.  

2.  Although the Veteran meets the schedular requirements for assignment of a TDIU, the evidence indicates that he has been engaging in substantial gainful employment.  


CONCLUSIONS OF LAW

1.  From December 9, 2011, the criteria for a 40 percent but no higher rating for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Rating in excess of 20 percent for lumbar spine disability from December 9, 2011

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).
However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA must assess the level of disability from the date of initial application for service connection, such as in the instant appeal, and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities based on limitation of motion, such as the Veteran's service-connected low back disability, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45. Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 20 (1995).

The Veteran seeks a rating in excess of 20 percent from December 19, 2011.  In the August 2015 memorandum decision, the Court found that the Board failed to adequately explain how it determined a higher evaluation was not warranted, particularly in regard to findings pertaining to the overall level of functional loss. The Board also did not explain whether a December 2011 VA examination contained the evidence necessary to allow the Board to make an informed decision on the matter.  

On re-evaluation of the record, the Board has determined that a higher rating is warranted for the lumbar spine disability and a full explanation of the basis for this increase is presented below.  Also, an explanation as to why the December 2011 VA examination provided findings adequate to make this determination is presented in the due process section farther below.  The memorandum decision was limited to consideration of the rating assigned for the lumbar spine disability from December 19, 2011.  Thus, the Board presumes that consideration of whether any higher rating is warranted for the Veteran's associated neurological impairment is not part of this appeal.  However, for the purpose of completeness (and to avoid further delay in this case), the Board will include a brief discussion of why no higher or separate rating is warranted for such associated impairment.  

The Veteran's thoracolumbar spine disability has been rated as 20 percent disabling December 9, 2011 pursuant to Diagnostic Code 5242.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine:

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   

A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2).

Under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician..  

As noted above, to warrant a 40 percent rating under the General Rating Formula, there must be evidence of flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Neither of these criteria has been met during the prescribed period.  During a December 2011 VA examination, the Veteran had flexion of the lumbar spine to 70 degrees with pain beginning at 50 degrees..  There was also no evidence of any ankylosis of the lumbar spine.  Thus, because the Veteran's limitation of flexion has never been shown to be 30 degrees or less, nor is there evidence of  ankylosis of the entire thoracolumbar spine, the assignment of a 40 percent or higher rating under the specific criteria contained in the General Rating Formula is not warranted for the service-connected low back disability for the period from December 9, 2011. 

Considering the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca, during the December 2011 VA examination, the Veteran reported that he experienced flare-ups of back pain and limitation of spine motion with bending or twisting.  Also, the Veteran had forward flexion of the lumbar spine to 55 degrees after repetitive use.   However, the Veteran did also describe flare-ups of pain, indicating that bending or twisting would bring on pain and limitation of movement and that his back could also start hurting while he was in bed and keep him awake. The examiner also noted that the functional impact of the Veteran's lumbar spine disability was limitation of walking and standing; that the Veteran could not do courier work; that his pain sometimes prevented him from even going to work and that if overdone, walking at work would precipitate a painful episode that precluded activity.  

Additionally, the examiner found that the Veteran's functional loss after  repetitive use included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  Further, the examiner noted that within the past year, the Veteran had had incapacitating episodes due to the lumbar spine disability for a period of at least 2 weeks but less than 4 weeks.  Thus, even though the Veteran's forward flexion has not been shown to be to 30 degrees or less, resolving any reasonable doubt in his favor, from December 9, 2011, his level of functional loss has been compatible in degree to forward flexion to 30 degrees or less.  Consequently, a higher 40 percent rating is warranted based on this functional loss.  Deluca, 8 Vet. App. 202 (1995).  

A rating in excess of 40 percent is not warranted, as it is neither shown nor alleged that the Veteran has functional loss compatible in degree to unfavorable ankylosis of the lumbar spine or favorable ankylosis of the entire spine.  In this regard, even after repetitive use or during flare-ups, the Veteran's spine has not been shown to be ankylosed.        

Turning to a possible increased evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5243, concerning intervertebral disc syndrome based on incapacitating episodes, for the period from December 9, 2011, the Board finds that the preponderance of the evidence of record does not support a rating in excess of 40 percent under this set of criteria.  In order to warrant such a rating, the Veteran would have to have incapacitating episodes having a total duration of 6 weeks or more during the previous 12 months.  These criteria have not been met during the prescribed period.  Indeed, as noted, the December 2011 VA examiner specifically reported that the Veteran had experienced incapacitating episodes for at least 2 weeks but less than 4 weeks.  Thus, the assignment of a higher, 60 percent disability rating for intervertebral disc syndrome based on incapacitating episodes for the service-connected lumbar spine disability is not warranted for the period from December 9, 2011.   

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders for the period from December 9, 2011.  A separate service-connection award is already in effect for left leg radiculopathy, with this disability rated at 20 percent.  (See August 2012 rating action.)  The Veteran did not appeal this decision; i.e., the rating or effective date that was assigned.  While the December 2011 VA examination report reflects that the Veteran had decreased right lower leg/ankle (L4-5-S1) and foot /toes (L5) sensation to light touch, along with moderate paresthesias and dysesthesias, the examiner found that the right lower extremity was not affected by radiculopathy or other underlying neurological impairment.  The December 2011 VA examiner did find the Veteran to have radiculopathy from the service-connected lumbar spine disability that had affected his left lower extremity and for which he has been assigned the separate 20 percent rating.   The VA examiner did not identify any other neurological abnormalities.  As such, the evidence of record does not reflect any other additional neurological deficiency (other than that of the left lower extremity) that would warrant the assignment of a separate disability rating under the diagnostic codes pertinent to neurological disorders for the period from December 9, 2011.  

Moreover, the existing 20 percent rating assigned to the left lower extremity is appropriate given that the December 2011 VA examiner described the overall level of impairment from this disability as moderate.  See e.g. 38 C.F.R. § 4.124a, Diagnostic Code 8520, generally indicating that moderate impairment of the sciatic nerve warrants assignment of a 20 percent rating.   

The Board has also considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's lumbar spine disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 5242, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  

In this case, considering the lay and medical evidence, during the period subject to this appeal, the Veteran's low back disability was manifested by such symptoms as limitation of flexion, incapacitating episodes of IVDS of at least two (2) weeks, but less than four (4) weeks, along with the other aspects of his functional loss discussed above.  Limitation of motion, the other aspects of functional loss and duration of incapacitating episodes of IVDS are specifically considered under the rating schedule.  The schedule is intended to compensate for average impairment in earning capacity resulting from service-connected disability in civil occupations.   38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with his low back disability, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, it is very important for the Veteran to understand that if he did not have problems with his back there would be no basis for a compensable evaluation, let alone a 40% evaluation, which indicates significant problems with the back.  The only question is the degree of the problem, not whether the Veteran has a back problem. 

Additionally, under Johnson  v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Moreover, neither the Veteran nor his representative (the Veteran's attorney before the Veteran's Court is highly skilled) has made any such allegation.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

TDIU

Entitlement to a total rating for compensation based on individual unemployablity (TDIU) can be an element of an appeal of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, although the Veteran did not explicitly file a claim for a TDIU, the Board concluded in the prior remand that one had been raised by the record.  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.   

In this case, the evidence indicates that despite the challenges posed by his disabilities, the Veteran has been able to retain and maintain gainful employment.  VA treatment records reasonably indicate that the Veteran has been gainfully employed for most of the appeal period.  In this regard, a December 16, 2005 progress note indicates that the Veteran was working at American RV. Also, a June 22, 2006 note shows that the Veteran was working although he would sometimes miss work due to difficulty sleeping and a January 23, 2007 note indicates that the Veteran was continuing to work at the RV dealership.  

A subsequent March 2009 note indicates that the Veteran was working for the Department of Energy (DOE), handling security clearances.  At a January 2012 VA examination, the Veteran reported that he had been working at the DOE as an HR security specialist since 2007, initially starting at a full-time level but then dropping down to 30 hours per week because of sleep problems.  The Veteran noted that while he preferred to work full-time, the 30 hour pre week schedule was working well for him and he got along well with his co-workers.  A June 6, 2014 treatment note also shows that the Veteran was employed and at a June 25, 2014 medical visit, the Veteran asked his treating physician to write a letter in support of his request to his employer for a reasonable accommodation.  

Thus, in sum, the existing evidence tends to indicate that the Veteran has worked for most of the appeal period at a level of substantial gainful employment.  In this regard, even though the Veteran is shown to have begun working less than full time (i.e. 30 hours per week at DOE), the Board finds that this level of working in a significant federal government position still constitutes substantial gainful employment (there is no basis to consider this someone a "protected" or limited position).  Also, although the Veteran was missing some work due to sleep problems while employed at American RV, there is no indication or allegation that this resulted in him not being able to engage in substantial gainful employment.  

More broadly, the Veteran has not specifically alleged that he is currently unable to engage in this level of work.  With regard to any problems he may have with his service connected disabilities and work, such problems would be contemplated by the current evaluations.     

Consequently, given that the evidence indicates that he can maintain and retain substantial gainful employment, further discussion of entitlement to a total disability rating for individual unemployability is unnecessary.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (the question of entitlement to TDIU does not arise unless there is actually evidence of unemployability).  If at some point the Veteran does feel that he can no longer engage in substantial gainful employment due to a service-connected disability, he may affirmatively file a claim for a TDIU by submitting a VA Form 21-8940 to the RO.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice concerning the claim for a TDIU in a letter sent to the Veteran in August 2014.   Regarding the Veteran's claim for increase for low back disability, this claim stems from an initial grant of service connection by the RO.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, at the time of the initial September 2006 rating decision granting service connection for lumbar spine disability, VA's duty to notify in regard to the claim for increase was already satisfied. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records and pertinent VA treatment records are associated with the claims file.  VA also provided the Veteran with the low back examination in December 2011, which appropriately assessed the current nature and severity of his lumbar spine disability, with adequate findings concerning initial range of motion, range of motion after repetitive use, flare-ups and functional loss.  Additionally, a VA examination in relation to the claim for a TDIU was not necessary as the existing evidence shows that the Veteran has continued to be employable. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist and the Board may proceed to render a decision in this case.  




ORDER

From December 9, 2011, a 40 percent but no higher rating for lumbar spine degenerative joint disease is granted subject to the regulations governing the payment of monetary awards.

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.    
 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


